Title: From Thomas Jefferson to Thomas T. Davis, 16 December 1802
From: Jefferson, Thomas
To: Davis, Thomas T.


          
            Dec. 16. 1802.
          
          Th: Jefferson presents his compliments to mr Davis & his thanks for the information respecting Indiana. he had wished to see the law on the subject of it’s going into the 2d. grade of government, not knowing but it might have been rested on the President to do some act promotive of it, which he should willingly have done, as being a friend to the advancement of the territories to a freer state of self-government. he finds however that the law has confided to the personal discretion of the Governor to take the sense of his freeholders, without prescribing to him time or manner, and consequently that there is no ground for the President to [direct] him in the exercise of his discretion, all the responsibility resting on himself.
        